DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16, 18-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US Patent Publication 2018/0070122; hereinafter Baek) in view of Fitzgerald et al. (US Patent Publication 2015/0082410; hereinafter Fitzgerald).
With reference to claim 1, Baek discloses an electronic apparatus (100) comprising:
an interface (160) (see paragraphs 74, 82; Fig. 1);
a sensor (140) (see paragraphs 74, 78; Fig. 1); and
a processor (180) (see paragraphs 74, 77; Fig. 1) configured to:
identify whether a pattern of a signal generated by the sensor (140) corresponds to any of a plurality of reference patterns (in teaching wireless communication unit (173/273) capable of performing communication with an external device (200) by recognizing devices near the electronic apparatus; see paragraphs 82, 127, 189-190; Figs. 1-2),
based on the pattern corresponding to a reference pattern from among the plurality of reference patterns, identify an external apparatus (200) corresponding to the reference pattern (see paragraphs 189-190; Fig. 2), and
	establish a connection between the identified external apparatus (200) and the electronic apparatus (100) through the interface (see paragraphs 82, 127, 189-190; Figs. 1-2).
While disclosing a sensor (140) capable of sensing information of the surrounding environment of the mobile terminal, or user information (see paragraphs 78-79), Baek fails to disclose the sensor detects a user event and identifying a pattern corresponding to the detected user event as recited.
Fitzgerald discloses a system for data transfer wherein an electronic apparatus (505/510) comprises a sensor (315) (see paragraph 29; Fig. 3A); and a processor (in teaching processing method (300); see paragraph 25; Figs. 3A-B) configured to: control the sensor (315) to detect a user event using an external apparatus (in teaching user input through a button system or electronically; see paragraph 29; Fig. 4); and identify whether a pattern of a signal corresponding to the detected user event generated by the sensor corresponds to any of a plurality of reference patterns (see paragraph 34, 35; Figs. 3A. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a sensor similar to that which is taught by Fitzgerald for device pairing in a system similar to that which is taught by Baek to thereby allow wireless transfer of data between devices without the need for special hardware or cabling (see Fitzgerald; abstract).

With reference to claim 2, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses wherein the processor (180) is further configured to identify whether the pattern of the signal corresponds to the reference pattern (see paragraph 67-68), based on a plurality of models learned to identify characteristics of the plurality of reference patterns, and wherein the plurality of reference patterns are different from each other (in teaching identification module that stores various information for authenticating authority; see paragraphs 127-128; Fig. 5).

With reference to claim 3, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 2, wherein Baek further discloses wherein the processor is further configured to identify whether the pattern of the signal corresponds to the reference pattern based on similarities between the pattern of the signal and normalized characteristics of reference patterns of the plurality of models (in teaching identification module that stores various information for authenticating authority; see paragraphs 127-128; Fig. 5).

With reference to claim 5, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 2, wherein Baek further discloses wherein the processor is further configured to: control the electronic apparatus (100) to receive information about the plurality of models from a server (see paragraphs 127-128), and identify whether the pattern of the signal corresponds to the reference pattern based on the information received about the plurality of models (see paragraphs 127-128).

With reference to claim 6, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses wherein the plurality of reference patterns respectively correspond to a plurality of external apparatuses (see paragraphs 169-170), and wherein the processor is further configured to: identify the external apparatus corresponding to the pattern of the signal from among the plurality of external apparatuses (in teaching identification module; see paragraph 82, 96, 128), and transmit content corresponding to the external apparatus (see paragraphs 82, 251; Figs. 2, 7).

With reference to claim 7, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses wherein the plurality of reference patterns respectively correspond to a plurality of users (see paragraph 128), and wherein the processor is further configured to: identify a user corresponding to the pattern of the signal from among the plurality of users (see paragraph 128), and transmit content corresponding to the user to the external apparatus (see paragraphs 82, 251; Fig. 2, 7).

With reference to claim 8, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses connecting a device having an identification module and may perform assorted control functions associated with a connected external device in response to connection to the interface unit (see paragraph 82), however fails to disclose a reference pattern corresponding to a user event and to noise as recited.
Fitzgerald further discloses a first plurality of reference patterns (QR codes) corresponding to user events a second plurality of reference patterns (tap-to-transfer) corresponding to noise (in teaching tap to transfer; see paragraph 33), and wherein the processor is further configured to: identify whether the pattern of the signal corresponds to any of the first plurality of reference patterns wherein the plurality of reference patterns comprises a first plurality of reference patterns corresponding to user events and a second plurality of reference patterns corresponding to noise (in teaching device characteristics; see paragraph 85), and wherein the processor is further configured to: identify whether the pattern of the signal corresponds to any of the first plurality of reference patterns (see paragraph 33), and based on the pattern of the signal not corresponding to any of the first plurality of reference patterns, identify whether the pattern of the signal corresponds to any of the second plurality of reference patterns (see paragraph 33).

With reference to claim 11, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses wherein each of the plurality of reference patterns have characteristics different from each other indicative of a user from among a plurality of users (see paragraph 128, 170).

With reference to claim 12, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 1, wherein Baek further discloses wherein the processor (180) is further configured to control transmission of a content to the external apparatus through the connection (see paragraphs 97).

With reference to claim 13, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 12, wherein Baek further discloses wherein the processor (180) is further configured to identify the content from among a plurality of contents based on the pattern of the signal (in teaching select and receive a desired application among a plurality; see paragraph 171-174).

With reference to claim 14, Baek discloses a control method of an electronic apparatus (110/120), comprising:
identifying whether a pattern of a signal generated by a sensor of the electronic apparatus corresponds to any of a plurality of reference patterns (in teaching wireless communication unit (173/273) capable of performing communication with an external device (200) by recognizing devices near the electronic apparatus; see paragraphs 82, 127, 189-190; Figs. 1-2);
based on the pattern corresponding to a reference pattern from among the plurality of reference patterns, identifying an external apparatus (200) corresponding to the reference pattern (see paragraphs 189-190; Fig. 2); and
establishing a connection between the identified external apparatus (200) and the electronic apparatus (100) through an interface of the electronic apparatus (see paragraphs 82, 127, 189-190; Figs. 1-2).
Fitzgerald discloses a system for data transfer wherein an electronic apparatus (505/510) comprising detecting a user event using an external apparatus by a sensor of the electronic apparatus (in teaching user input through a button system or electronically; see paragraph 29; Fig. 4); and identify whether a pattern of a signal corresponding to the detected user event generated by the sensor corresponds to any of a plurality of reference patterns (see paragraph 34, 35; Figs. 3A. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a sensor similar to that which is taught by Fitzgerald for device pairing in a system similar to that which is taught by Baek to thereby allow wireless transfer of data between devices without the need for special hardware or cabling (see Fitzgerald; abstract).

With reference to claim 15, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 14, wherein Baek further discloses wherein the identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraph 67-68) comprises, identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns based on a plurality of models learned to identify characteristics of the plurality of reference patterns which differ from each other (see paragraphs 127-128).

With reference to claim 16, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 15, wherein Baek further discloses wherein the identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns comprises identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns based on similarities between the pattern of the signal and normalized characteristics of reference patterns of the plurality of models (in teaching identification module that stores various information for authenticating authority; see paragraphs 127-128; Fig. 5).

With reference to claim 18, Baek discloses a non-transitory computer readable recording medium having embodied thereon a program (see paragraphs 131, 137), which when executed by a processor (180) of an electronic apparatus (100) causes the electronic apparatus to execute a method that includes:
identifying whether a pattern of a signal generated by a sensor (140) of the electronic apparatus (100) corresponds to any of a plurality of reference patterns (in teaching wireless communication unit (173/273) capable of performing communication with an external device (200) by recognizing devices near the electronic apparatus; see paragraphs 82, 127, 189-190; Figs. 1-2);
based on the pattern corresponding to a reference pattern from among the plurality of reference patterns, identifying an external apparatus (200) corresponding to the reference pattern (see paragraphs 189-190; Fig. 2); and
establishing a connection between the identified external apparatus (200) and the electronic apparatus (100) through an interface (160) of the electronic apparatus (see paragraphs 82, 127, 189-190; Figs. 1-2).
Fitzgerald discloses a system for data transfer wherein an electronic apparatus (505/510) comprising detecting a user event using an external apparatus by a sensor of the electronic apparatus (in teaching user input through a button system or electronically; see paragraph 29; Fig. 4); and identify whether a pattern of a signal corresponding to the detected user event generated by the sensor corresponds to any of a plurality of reference patterns (see paragraph 34, 35; Figs. 3A. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a sensor similar to that which is taught by Fitzgerald for device pairing in a system similar to that which is taught by Baek to thereby allow wireless transfer of data between devices without the need for special hardware or cabling (see Fitzgerald; abstract).

With reference to claim 19, Baek discloses an electronic apparatus (100) comprising: 
an interface (160) (see paragraphs 74, 82; Fig. 1); a sensor (320) (see paragraph 66); 
a memory (170) configured to store a first content and a second content (see paragraph 83-84; Fig. 1); and 
a processor (180) configured to: 
identify whether a pattern of a signal generated by the sensor (140) corresponds to any of a plurality of reference patterns (in teaching wireless communication unit (173/273) capable of performing communication with an external device (200) by recognizing devices near the electronic apparatus; see paragraphs 82, 127, 189-190; Figs. 1-2),
based on the pattern corresponding to a first reference pattern from among the plurality of reference patterns, transmit the first content to a first external apparatus (200) through the interface (160)  (see paragraph 69; Fig. 3), and based on the pattern corresponding to a second reference pattern from among the plurality of reference patterns, transmit the second content to a second external apparatus through the interface (see paragraphs 189-190; Fig. 2).
While disclosing a sensor (140) capable of sensing information of the surrounding environment of the mobile terminal, or user information (see paragraphs 78-79), Baek fails to disclose the sensor detects a user event and identifying a pattern corresponding to the detected user event as recited.
Fitzgerald discloses a system for data transfer wherein an electronic apparatus (505/510) comprises a sensor (315) (see paragraph 29; Fig. 3A); and a processor (in teaching processing method (300); see paragraph 25; Figs. 3A-B) configured to: control the sensor (315) to detect a user event using an external apparatus (in teaching user input through a button system or electronically; see paragraph 29; Fig. 4); and identify whether a pattern of a signal corresponding to the detected user event generated by the sensor corresponds to any of a plurality of reference patterns (see paragraph 34, 35; Figs. 3A. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a sensor similar to that which is taught by Fitzgerald for device pairing in a system similar to that which is taught by Baek to thereby allow wireless transfer of data between devices without the need for special hardware or cabling (see Fitzgerald; abstract).

With reference to claim 20, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 19, wherein Baek further discloses wherein the processor (180) is further configured to: based on the pattern corresponding to the first reference pattern (see paragraphs 189-190; Fig. 2), establish a connection with the first external apparatus (200) through the interface (160) (see paragraphs 82, 127, 189-190; Figs. 1-2), and based on the pattern corresponding to the second reference pattern, establish the connection with the second external apparatus through the interface (see paragraphs 103-104; Fig. 7).

	With reference to claim 24, Baek discloses an electronic apparatus (110/210) comprising:
a display panel (151) (see paragraphs 80-81; Figs. 1-2);
an interface (160) (see paragraphs 74, 82; Fig. 1);
a sensor (140) (see paragraphs 74, 78; Fig. 1); and
a processor (180) (see paragraphs 74, 77; Fig. 1)configured to:
identify whether a pattern of a signal generated by the sensor (140) corresponds to any of a plurality of reference patterns (in teaching wireless communication unit (173/273) capable of performing communication with an external device (200) by recognizing devices near the electronic apparatus; see paragraphs 82, 127, 189-190; Figs. 1-2),
based on the pattern corresponding to a first reference pattern from among the plurality of reference patterns (see paragraphs 189-190; Fig. 2), establish a connection with a first external apparatus (100) through the interface (160) and control the display panel (151) to display first information received from the first external apparatus through the interface (see paragraphs 313, 316; Figs. 11-12), and 
based on the pattern corresponding to a second reference pattern from among the plurality of reference patterns, establish the connection with a second external apparatus through the interface and control the display panel to display second information received from the second external apparatus through the interface (see paragraphs 189-190; Fig. 2).
Fitzgerald discloses a system for data transfer wherein an electronic apparatus (505/510) comprises a sensor (315) (see paragraph 29; Fig. 3A); and a processor (in teaching processing method (300); see paragraph 25; Figs. 3A-B) configured to: control the sensor (315) to detect a user event using an external apparatus (in teaching user input through a button system or electronically; see paragraph 29; Fig. 4); and identify whether a pattern of a signal corresponding to the detected user event generated by the sensor corresponds to any of a plurality of reference patterns (see paragraph 34, 35; Figs. 3A. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a sensor similar to that which is taught by Fitzgerald for device pairing in a system similar to that which is taught by Baek to thereby allow wireless transfer of data between devices without the need for special hardware or cabling (see Fitzgerald; abstract).

With reference to claim 25, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 24, wherein Baek further discloses wherein the processor is further configured to perform a screen mirroring operation based on the first information received from the first external apparatus or the second information received from the second external apparatus through the interface (see paragraphs 264, 295).


Claims 4, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Fitzgerald as applied above, and further in view of Bijlsma (US Patent Publication No. 2011/0078762).
With reference to claim 4, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 2, however fails to specifically disclose generating a model of a new reference pattern as recited.
Bijlsma discloses a system including a server computing device configured to communicate with a network based device via a network, wherein Bijlsma further discloses wherein the processor is further configured to generate a model of a new reference pattern corresponding to the pattern of the signal based on identifying the pattern of the signal does not correspond to any of the plurality of reference patterns (see paragraph 13, 30-31; Figs. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of storing new reference patterns similar to that which is taught by Bijlsma to that which is taught by Baek and Fitzgerald to thereby provide authentication and tracking of the mobile device for communication (see Bijlsma; paragraph 2).

With reference to claim 9, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 8, however fails to disclose learned models as recited. 
Bijlsma discloses a system including a server computing device configured to communicate with a network based device via a network, wherein Bijlsma further discloses that the processor is further configured to, based on a plurality of models learned, identify characteristics of a plurality of reference patterns different from each other (see paragraphs 29-30; Fig. 3), identify whether the pattern of the signal corresponds to the plurality of reference patterns (see paragraph 28, 30; Figs. 2-3).

With reference to claim 10, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 8, however fails to specifically disclose generating a model of a new reference pattern as recited.
Bijlsma discloses a system including a server computing device configured to communicate with a network based device via a network, wherein Bijlsma further discloses wherein the processor is further configured to: based on identifying a pattern of the signal does not correspond to any of the reference patterns (204), add a model of a new reference pattern corresponding to the pattern of the signal (see paragraph 13, 30-31; Figs. 2-3).

With reference to claim 17, Baek and Fitzgerald disclose all that is required as explained above with reference to the electronic apparatus according to claim 14, however fails to specifically disclose generating a model of a new reference pattern as recited.
Bijlsma discloses a system including a server computing device configured to communicate with a network based device via a network, wherein Bijlsma further discloses adding a model of a new reference pattern corresponding to the pattern of the signal based on the pattern of the signal not corresponding to any of the plurality of reference patterns (see paragraph 13, 30-31; Figs. 2-3).





Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Fitzgerald as applied to claim 19 above, and further in view of Zhu (US 2013/0122946).
With reference to claim 21, While Baek and Fitzgerald disclose reference patterns as explained above, there fails to be disclosure of the pattern indicating intensity and a number of peaks as recited.
Zhu discloses a device that provides wireless transmission of display data wherein the device (140) generates a reference signal based on a unique identifier associated with the device (140), wherein the unique identifier includes a unique reference signal pattern indicating intensity (quality/strength; see paragraphs 25-26) and a number of peaks (in disclosing frequency and/or code sequences; see paragraphs 24, 34-36, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a reference signal having an intensity value or a number of peaks similar to that which is taught by Zhu to be carried out in a system similar to that which is taught by Baek and Fitzgerald to thereby determine one or more characteristics of the signals for quality data transfer (see Zhu; paragraph 25).

With reference to claim 22, while Baek, Fitzgerald, and Zhu disclose reference patterns as explained above with reference to claim 21, there fails to be disclosure of the pattern indicating a number of peaks as recited.
 Zhu further discloses wherein the processor is further configured to compare a number of peaks in the signal generated by the sensor with the reference number of peaks in each of the plurality of reference patterns to identify whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 24-25, 34 Fig. 1-2).

With reference to claim 23, while Baek, Fitzgerald, and Zhu disclose reference patterns as explained above with reference to claim 21, reference patterns as explained above, there fails to be disclosure of the pattern indicating intensity as recited.
Zhu discloses wherein the processor is further configured to compare an intensity of the signal generated by the sensor with the reference intensity of the plurality of reference patterns to identify whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 25-26, 34; Fig. 1-2).





Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 2013/0325615) discloses an information interaction system including a display object connected with a wireless transmission device and a mobile terminal provided with a wireless transmission unit therein, such that a unique identification is assigned for each display object wherein the strength of the signal intensity or specific signal pattern is detected to perform wireless connection (see abstract; paragraphs 21-34; Figs. 1-2).
YOON et al. (US2019/0281547) discloses a display device and a communicator configured to communicate with a mobile device via a BLE communication network; wherein a processor is configured to execute instructions to manage BLE identification information for identifying the mobile device connected via the BLE communication network (see abstract; paragraphs 57-67, 79-88; Figs. 1-8).
TAVEAU et al. (US2011/0076941) discloses methods and systems that utilize a transfer process which can includes a single tap between mobile devices to communicate contact information (see abstract; paragraphs 22-38; Figs. 1-5).




Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625